DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 2/17/2021. An action on the merits follows. 
Claims 1-6 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20210261397 of Hayakawa (henceforth Hayakawa) in view of USPGP# 20050241726 of Clusserath et al. (henceforth Clusserath).
Regarding claim 1, Hayakawa teaches a filling system (Hayakawa: fig. 2), comprising: 
a liquid tank (Hayakawa: 75, 175) for storing liquid; 
a compressor (Hayakawa: 62, 63) for pressurizing the inside of the liquid tank (Hayakawa: para 0046); 
a filling head (Hayakawa: 72) having a seal member (Hayakawa: bottom of 72 para 0078) adapted to be pressed against a mouth (Hayakawa: top of 30) of a vessel (Hayakawa: 30) and channeling the liquid stored inside the liquid tank to the vessel through a liquid passageway (Hayakawa: 72, 173) while the mouth of the vessel is sealed by the seal member (Hayakawa: para 0078); 
a gas passageway (Hayakawa: 74) connecting a headspace of the liquid tank to an interior of the vessel abutting against the seal member (Hayakawa: para 0051, fig. 6); 
a gas valve (Hayakawa: 67) provided in the gas passageway; 
a snifting passage (Hayakawa: 78) connecting the interior of the vessel abutting against the seal member to an outside (Hayakawa: fig. 6); and 
when the liquid is a non-fizzy liquid, the liquid valve is opened to allow the liquid fill the vessel while the liquid tank is pressurized, the gas valve is closed (Hayakawa: para 0104) and the snifting valve is opened (Hayakawa: para 0106, 0121).
Hayakawa does not explicitly teach a liquid valve provided in the liquid passageway. 
However, Clusserath teaches a similar filling system (Clusserath: fig. 1) comprising a liquid valve (Clusserath: 11) provided in a liquid passageway (Clusserath: 10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify filling system with the addition of a liquid valve as taught by Clusserath in order to allow full and precise control over the liquid flowing into the vessel. 
The combination of Hayakawa and Clusserath, as shown above, does not explicitly teach a flowmeter for detecting the amount of liquid supplied to the vessel.
However, Clusserath teaches a flowmeter (Clusserath: 24) for detecting the amount of liquid supplied to a vessel (Clusserath; para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the filling system with the addition of a flow meter as taught by Clusserath in order to allow for monitor and controlling of the liquid that flows into the vessel. 

Regarding claim 2, as shown in claim 1, the combination of Hayakawa and Clusserath teaches wherein when the liquid is a fizzy liquid, the liquid valve is opened to allow the liquid to fill the vessel while the liquid tank is pressurized, the gas valve is opened (Hayakawa: para 0104) and the snifting valve is closed until the liquid filling is completed, at which point the snifting valve is opened (Hayakawa: para 0106, 0116).
Regarding claim 3, as shown in claim 1, the combination of Hayakawa and Clusserath teaches wherein the filling head is located inside a sterile chamber (Hayakawa: 13) and the snifting passage is opened to the sterile chamber (Hayakawa: fig. 2).
Regarding claim 4, as shown in claim 3, the combination of Hayakawa and Clusserath teaches wherein the compressor is adapted to regulate the pressure inside the liquid tank when filling eitherthe claims as recited only require one of the two condition)or filling a non-fizzy liquid, for which the pressure in the liquid tank is set at a pressure relatively higher Than the sterile chamber (Hayakawa: para 0046).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Clusserath, as shown in claim 1, and in further view of USPGP# 20190152754 of Nishino et al. (henceforth Nishino).
Regarding claim 5, as shown in claim 1, the combination of Hayakawa and Clusserath is silent on wherein the filling head comprises a hollowed nozzle body and a valve rod liftably provided inside the nozzle body; the liquid passageway is provided between an inner surface of the nozzle body and an outer surface of the valve rod, and an outlet of the liquid passageway is provided at a bottom end of the nozzle body; a swirl vane, which is provided on the outer surface of the valve rod, exerts a spiral force on a flow passing through the liquid passageway; and the liquid valve comprises a valve seat provided on the inner surface of the nozzle body and a plug provided on the outer surface of the valve rod so that the liquid valve is opened and closed by an actuator raising and lowering the valve rod.
However, Nishino teaches a similar filling system (Nishino: fig. 1) comprising a filling head (Nishino: 10) wherein the filling head comprises a hollowed nozzle body (Nishino: 20) and a valve rod (Nishino: 24) liftably provided inside the nozzle body; the liquid passageway is provided between an inner surface (Nishino: the inner surface of 20, especially inner surface of 21 of 20) of the nozzle body and an outer surface of the valve rod (Nishino: outer surface of 24), and an outlet (Nishino: 21d) of the liquid passageway is provided at a bottom end of the nozzle body; a swirl vane (Nishino: 42), which is provided on the outer surface of the valve rod (Nishino: see fig. 3), exerts a spiral force on a flow passing through the liquid passageway (Nishino: para 0027); and the liquid valve comprises a valve seat (Nishino: 21b) provided on the inner surface of the nozzle body and a plug (Nishino: 24b) provided on the outer surface of the valve rod so that the liquid valve is opened and closed by an actuator (Nishino: 22a) raising and lowering the valve rod (Nishino: para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the filling head of the combination of Hayakawa and Clusserath with a filling head as taught by Nishino in order to prevent effervescence of a filling liquid in a simple manner, regardless of the shape of a vessel (Nishino: para 0005). 

Regarding claim 6, as shown in claim 5, the combination of Hayakawa, Clusserath and Nishino teaches wherein the actuator is configured to control the position of the plug so that the opening degree of the liquid valve is selectable between a large opening degree and a small opening degree (Nishino: para 0019). The combination of Hayakawa, Clusserath and Nishino does not explicitly teach wherein the large opening degree is selected when filling a fizzy liquid and the small opening degree is selected when filling a non-fizzy liquid.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the large opening degree when filling a fizzy liquid and select the small opening degree when filling a non-fizzy liquid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to optimize filling for fizzy and non-fizzy liquids, involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731